Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-7, 9, 10, 12-16, 18, 20, 23, and 28-29 allowed.
The following is an examiner’s statement of reasons for allowance: CA-1015246-A, hereinafter CA’246, was found to be the closest prior art.  CA’246 discloses a tool device for machining a workpiece and configured to be received in a hand-held power tool that rotatably drives the tool device about an output shaft of a tool receptacle device (See Figure 3), the tool device comprising: at least one connector device 74 configured to be releasably connected to an output shaft 80 of the hand-held power tool, wherein the connector device 74 is configured to be fastened to the tool receptacle device such that an output axis of the output shaft and a tool rotation axis of the tool device substantially coincide (See Figure 3), wherein the connector device 74 defines a clearance 76, wherein the connector device 74 has at least one clamping wing 88 which at least partially delimits the clearance 76 in a radial direction of the tool rotation axis and which, in the radial direction, is substantially delimited by a first delimitation edge which lies on a first delimitation circle about the tool rotation axis (See Figure 3), wherein the clamping wing 88 extends at least substantially along an orthogonal plane to the tool rotation axis, and wherein the clamping wing 88 is asymmetrical about every plane of symmetry defined by the radial direction and an axial direction of the tool rotation axis (See Figure 3) wherein the at least one clamping wing 88 includes a 
CA’246 does not disclose wherein the connector device has at least one tool assembly coding element configured, when the tool device is disposed on the tool receptacle device, for interacting with at least one assembly coding element of the tool receptacle device, and wherein the at least one tool assembly coding element is defined in the at least one clamping wing of the connector device as a recess that extends completely through a maximum axial material thickness of the at least one clamping wing.
CA’246 Further does not disclose wherein each tool assembly coding element of the at least one tool assembly coding element has a maximum extent in the radial direction that is less than a radial distance between the first delimitation circle and the second delimitation circle.




Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of CA’246, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 23, and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722